19-36300-cgm         Doc 112        Filed 08/13/19 Entered 08/13/19 14:05:13                      Main Document
                                                  Pg 1 of 4


 JONES DAY
 250 Vesey Street
 New York, NY 10281
 Telephone: (212) 326-3939
 Facsimile: (212) 755-7306
 Sidney P. Levinson
 Michael C. Schneidereit (pro hac vice pending)
 Jeremy D. Evans (pro hac vice pending)
 Email: slevinson@jonesday.com
        mschneidereit@jonesday.com
        jdevans@jonesday.com

 Counsel for the DIP Parties

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                       )
 In re:                                                                )   Chapter 11
                                                                       )
 BARNEYS NEW YORK, INC., et al.,1                                      )   Case No. 19-36300 (CGM)
                                                                       )
                                    Debtors.                           )   (Jointly Administered)
                                                                       )

       NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
 ______________________________________________________________________________

          PLEASE TAKE NOTICE THAT the undersigned counsel, pursuant to Rules 2002, 9007

 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules") and

 section 1109(b) of the Bankruptcy Code, enter their appearance as counsel for BRF Finance Co.,

 LLC, Brigade Capital Management, LP, on behalf of its managed funds and accounts, and GACP

 Finance Co., LLC, in their capacity as lenders under the DIP facility (together, the "DIP

 Lenders"), and with respect to GACP Finance Co., LLC, in its capacity as administrative agent

 (in such capacity, the "DIP Agent," and together with the DIP Lenders, the "DIP Parties") in the


 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
     number, include: Barneys New York, Inc. (1818); Barney's Inc. (2980); BNY Catering, Inc. (4434); BNY
     Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors' service address
     is: 575 Fifth Avenue, New York, New York 10017.



                                                          1
19-36300-cgm      Doc 112     Filed 08/13/19 Entered 08/13/19 14:05:13            Main Document
                                            Pg 2 of 4



 above-captioned chapter 11 cases (the "Cases"), and respectfully requests that the name of

 counsel listed below be added to the mailing list maintained by the Clerk, and that all notices

 given or required to be given in these Cases, and all pleadings and other papers served, or

 required to be served, in these Cases, be given to and served upon the following:

                                       Sidney P. Levinson
                                       Michael C. Schneidereit
                                       Jeremy D. Evans
                                       JONES DAY
                                       250 Vesey Street
                                       New York, NY 10281
                                       Telephone:    (212) 326-3939
                                       Facsimile:    (212) 755-7306
                                       Email:        slevinson@jonesday.com
                                                     mschneidereit@jonesday.com
                                                     jdevans@jonesday.com

        PLEASE TAKE FURTHER NOTICE THAT, pursuant to section 1109(b) of the

 Bankruptcy Code, this request includes not only the notices and papers referred to in the

 Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

 without limitation, any notice, application, complaint, demand, motion, petition, pleading or

 request, whether formal or informal, written or oral, whether transmitted or conveyed by regular

 mail, electronic mail, delivery service or some other means, or otherwise filed or made with

 regard to these Cases and proceedings therein. Further, this request includes copies of any

 disclosure statements to be submitted prior to approval and any and all plans of reorganization.


        PLEASE TAKE FURTHER NOTICE THAT, this Notice of Appearance and Request for

 Service of Papers shall not be deemed to be or construed as a waiver of the DIP Parties' rights:

 (a) to have final orders in non-core matters entered only after de novo review by a District Judge;

 (b) to trial by jury in any proceeding so triable in this case or in any case, controversy or

 proceeding related to this case; or (c) to have the District Court withdraw the reference in any

 matter subject to mandatory or discretionary withdrawal.        This Notice of Appearance and

 Request for Service of Papers is likewise not a waiver of any other rights, claims, actions or

                                                 2
19-36300-cgm      Doc 112     Filed 08/13/19 Entered 08/13/19 14:05:13           Main Document
                                            Pg 3 of 4



 setoffs to which the DIP Parties are or may be entitled, in law or in equity, all of which rights,

 claims, actions, defenses and setoffs the DIP Parties expressly reserve.

 Dated: August 13, 2019                 Respectfully submitted,

                                        /s/ Sidney P. Levinson
                                        Sidney P. Levinson
                                        Michael C. Schneidereit (pro hac vice pending)
                                        Jeremy D. Evans (pro hac vice pending)
                                        JONES DAY
                                        250 Vesey Street
                                        New York, NY 10281
                                        Telephone:         (212) 326-3939
                                        Facsimile:         (212) 755-7306
                                        E-mail:            slevinson@jonesday.com
                                                           mschneidereit@jonesday.com
                                                           jdevans@jonesday.com

                                        Counsel for the DIP Parties




                                                  3
19-36300-cgm       Doc 112       Filed 08/13/19 Entered 08/13/19 14:05:13        Main Document
                                               Pg 4 of 4


                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2019, a true and exact copy of the foregoing Notice of

 Appearance and Request for Service of Papers was filed electronically with the Clerk of the

 Court using the CM/ECF system, which in turn will send notification of such filing to all

 interested parties of record.

                                                        /s/ Sidney P. Levinson
                                                        Sidney P. Levinson




                                                4
